On December 27, 1948, the board of trustees of the Village of Mamaroneck, Westchester County, adopted an amendment to its zoning ordinance, whereby a certain described two-and-one-half-acre area was changed from residence “ A ” to residence “ C ” district, the latter permitting the erection of multiple-family dwellings. On June 24, 1952, defendant Stuart Close, Inc., acquired title to the parcel in question, and on November 6,1952, obtained a permit for the construction of a permitted apartment house. After said defendant had demolished several buildings and had poured some footings pursuant to the permit, plaintiffs (neighboring property owners) commenced this action to declare said amendment to the zoning ordinance invalid. The complaint contains two causes of action. The first was dismissed at the close of plaintiffs’ ease and no appeal is taken therefrom. The second cause of action sought to declare the amendment illegal because the description contained therein did not properly describe any area on any map or zoning map or assessment map of the village. After trial, Special Term granted judgment to plaintiffs on the ground that the description of the area intended to be covered by the ordinance was confusing, ambiguous, and indefinite. This is an appeal by the village, its mayor and trustees, and by Stuart Close, Inc., from so much of the judgment as declares the amendment void, together with incidental relief. Judgment, insofar as appealed from, reversed on the law, without costs, and the second cause of action dismissed, without costs. The findings of fact are affirmed. In *1095our opinion, the description contained in the ordinance of the area to be changed from residence “ A ” to residence “ C ” district was sufficiently definite to indicate clearly that the legislative intent was to cover that parcel now owned by defendant Stuart Close, Inc. Adel, Acting P. J., Wenzel, MaeCrate, Beldoek and Murphy, JJ., concur.